Morton, J.
The question asked the plaintiff on cross-examination by the defendant, “Did you have any.money to pay Dr. Heaton? ” was properly excluded. There was and is nothing to show its materiality. The question whether Dr. Heaton was employed by the counsel originally retained by the plaintiff, of which there is not only not the slightest evidence but such evidence as there is goes to show affirmatively that he had nothing to do with the employment of Dr. Heaton, could have had no relevancy either under St. 1907, c. 443, or otherwise, to any of the issues on trial.
The ruling requested on the motion for a new trial was properly refused. Whether or not as a theoretical proposition the ruling requested might be true, as applied to the case before the court it required the assumption of facts which were not shown to exist, and therefore was properly refused.

Exceptions overruled.